DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 04/13/2020.
Claims 1-16 are pending of which claims 1, 9, and 13 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
the present disclosure related ” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 and 12/14/2020 is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on May 4, 2017. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0056827 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2018/0192417) claiming benefit to and fully-supported by provisionally filed application No. 62/442,883 filed on Jan.5, 2017, in view of Manolakos et al(US 2018/0278384) and further view of Zhou et al (US 2014/0016475).
Regarding claim 1, Yin’417 discloses a method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration, 62/442,883: see para.00105), the configuration information on the long PUCCH indicating a resource for the long PUCCH (see para.0043 & see para.0107, which discusses long PUCCH indicating a number of resource block(s), 62/442,883: see para.0099); and 
wherein the long PUCCH is a PUCCH for a plurality of OFDM symbols with more than two OFDM symbols in a slot(see para.0077, which discusses long PUCCH should occupy a whole slot, see fig.6, which shows slot with 7 symbols 683a and 683b, see para.0043, which discusses OFDM, 62/442,883: see para.0066, which discusses long PUCCH may span/cover multiple/plurality symbols and slots, see  para.0069, which discusses long PUCCH should at least a whole slot, see  para.0096, thus whole slot with 7 OFDM symbols has more than two OFDM symbols in a slot), and wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH(see para.0113 & para.0221, which discusses the first layer configuration may include at least a number of symbols, 62/442,883: see para.0099, which discusses for a long PUCCH, at least the following parameters may be configured for a given user: a long PUCCH may occupy one or more slots…, see para.0102). 
As discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “receiving, from the base station, information on a sounding reference signal (SRS); identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not” as required by present claimed invention.  However, including “receiving, from the base station, information on a sounding reference signal (SRS); identifying whether the resource for the long PUCCH and an orthogonal 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of receiving, from the base station, information on a sounding reference signal (SRS) (see abs, which discusses UE receiving information of one or more sounding reference signal (SRS), see fig.9, 902-904); and identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols).
before the effective filling date of the claimed invention to modify the system of Yin’417 to include “receiving, from the base station, information on a sounding reference signal (SRS); and identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
As discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as required by present claimed invention.  However, including “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
In particular, in the same field of endeavor, Manolakos’384 teaches the use of identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap); and in a case in which the resource for the long see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), transmitting, to the base station, the SRS based on the information on the SRS(see fig.5,which shows symbol 2 and 7 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0012+ that such a modification would provide a technical solution for resolving a collision between an aperiodic SRS and an uplink control signaling, so that probability that the aperiodic SRS is discarded can be reduced when both a PUCCH and an aperiodic SRS occur in the same TTI, and the base station can detect an uplink CSI 
Regarding clam 2, as discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, dropping the long PUCCH” as required by present claimed invention.  However, including “in a case in which the resource for the 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), dropping the [long] PUCCH(see fig.5,which shows symbol 2 and 7, which shows when the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped/collided, transmit the aperiodic SRS but not PUCCH & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040, thus dropping PUCCH since it is not transmitted when there is collision between SRS and PUCCH).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to 
Regarding claim 3, as discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” as required by present claimed invention.  However, including “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
see para.0054, which discusses OFDM symbol(s) for one or more SRS).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “wherein the information on the SRS is associated with the OFDM symbol for the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
Regarding claim 5, Yin’417 discloses a method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling(see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration, see para.0040, which discusses method for a base station, the method includes sending first layer configuration indicating at least a long PUCCH resource configuration a first 62/442,883: see para.00105), the configuration information on the long PUCCH indicating a resource for the long PUCCH(see para.0043 & see para.0107, which discusses long PUCCH indicating a number of resource block(s), 62/442,883: see para.0099); and 
wherein the long PUCCH is a PUCCH for a plurality of OFDM symbols with more than two OFDM symbols in a slot(see para.0077, which discusses long PUCCH should occupy a whole slot, see fig.6, which shows slot with 7 symbols 683a and 683b, see para.0043, which discusses OFDM, 62/442,883: see para.0066, which discusses long PUCCH may span/cover multiple/plurality symbols and slots, see  para.0069, which discusses long PUCCH should at least a whole slot, see  para.0096, thus whole slot with 7 OFDM symbols has more than two OFDM symbols in a slot), and wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH(see para.0113 & para.0221, which discusses the first layer configuration may include at least a number of symbols, 62/442,883: see para.0099, which discusses for a long PUCCH, at least the following parameters may be configured for a given user: a long PUCCH may occupy one or more slots…, see para.0102). 
see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “transmitting, to the terminal, information on a sounding reference signal (SRS); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” as required by present claimed invention.  However, including “transmitting, to the terminal, information on a sounding reference signal (SRS); in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
In particular, in the same field of endeavor, Manolakos’384 teaches the use of transmitting, to the terminal, information on a sounding reference signal (SRS);  (see abs, which discusses UE receiving information of one or more sounding reference signal (SRS), see fig.9, 902-904); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped (see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “transmitting, to the terminal, information on a sounding reference signal (SRS); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped, receiving, from the terminal, the SRS according to the information on the SRS” as required by present claimed invention.  However, including “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap); receiving, from the terminal, the SRS according to the information on the SRS (see fig.5,which shows symbol 2 and 7 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped, receiving, from the terminal, the SRS according to the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated 
Regarding clam 6, as discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), dropping the [long] PUCCH(see fig.5,which shows symbol 2 and 7, which shows when the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped/collided, transmit the aperiodic SRS but not PUCCH & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040, thus dropping PUCCH since it is not transmitted when there is collision between SRS and PUCCH).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0012+ that such a modification would provide a technical solution for resolving a collision between an aperiodic SRS and an uplink control signaling, so that probability that the aperiodic SRS is discarded can be reduced when both a PUCCH and an aperiodic SRS occur in the same TTI, and the base station can detect an uplink CSI dynamically without being damaged by the collision issue between PUCCH and the aperiodic SRS.
Regarding claim 7, as discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” as required by present claimed invention.  However, including “, wherein the information on the SRS is associated with the OFDM 
In particular, in the same field of endeavor, Manolakos’384 teaches the use wherein the information on the SRS is associated with the OFDM symbol for the SRS (see para.0054, which discusses OFDM symbol(s) for one or more SRS).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “wherein the information on the SRS is associated with the OFDM symbol for the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
Regarding claim 9, Yin’417 discloses a terminal in a communication system, the terminal (see fig.1, which shows UE as terminal) comprising: a transceiver (see fig.1, which shows transceiver 118 with receiver and transmitter); and a controller(see fig.12, which shows processor 1223, see para.0234, which discusses processor may be a controller) configured to: receive, from a base station via the transceiver(see fig.12, which shows processor 1223 as controller to receive via receiver and transmitter as transceiver), configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling, the configuration information on the long PUCCH indicating a resource for the long PUCCH (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration, 62/442,883: see para.00105), the configuration information on the long PUCCH indicating a resource for the long PUCCH (see para.0043 & see para.0107, which discusses long PUCCH indicating a number of resource block(s), 62/442,883: see para.0099); and 
wherein the long PUCCH is a PUCCH for a plurality of OFDM symbols with more than two OFDM symbols in a slot(see para.0077, which discusses long PUCCH should occupy a whole slot, see fig.6, which shows slot with 7 symbols 683a and 683b, see para.0043, which discusses OFDM, 62/442,883: see para.0066, which discusses long PUCCH may span/cover multiple/plurality symbols and slots, see  para.0069, which discusses long PUCCH should at least a whole slot, see  para.0096, thus whole slot with 7 OFDM symbols has more than two OFDM symbols in a slot), and wherein the configuration information on the long PUCCH includes information on the see para.0113 & para.0221, which discusses the first layer configuration may include at least a number of symbols, 62/442,883: see para.0099, which discusses for a long PUCCH, at least the following parameters may be configured for a given user: a long PUCCH may occupy one or more slots…, see para.0102). 
As discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “receiving, from the base station, information on a sounding reference signal (SRS); identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not” as required by present claimed invention.  However, including “receiving, from the base station, information on a sounding reference signal (SRS); identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
see abs, which discusses UE receiving information of one or more sounding reference signal (SRS), see fig.9, 902-904); and identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “receiving, from the base station, 
As discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as required by present claimed invention.  However, including “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
In particular, in the same field of endeavor, Manolakos’384 teaches the use of identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or not(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap); and in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), transmitting, to the base station, the SRS based on the information on the SRS(see fig.5,which shows symbol 2 and 7 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0012+ that such a modification would provide a technical solution for resolving a collision between an aperiodic SRS and an uplink control signaling, so that probability that the aperiodic SRS is discarded can be reduced when both a PUCCH and an aperiodic SRS occur in the same TTI, and the base station can detect an uplink CSI dynamically without being damaged by the collision issue between PUCCH and the aperiodic SRS.
Regarding clam 10, as discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, dropping the long PUCCH” as required by present claimed invention.  However, including “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, dropping the long PUCCH” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), dropping the [long] PUCCH(see fig.5,which shows symbol 2 and 7, which shows when the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped/collided, transmit the aperiodic SRS but not PUCCH & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040, thus dropping PUCCH since it is not transmitted when there is collision between SRS and PUCCH).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0012+ that such a modification would provide a technical solution for resolving a collision between 
Regarding claim 11, as discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” as required by present claimed invention.  However, including “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
In particular, in the same field of endeavor, Manolakos’384 teaches the use wherein the information on the SRS is associated with the OFDM symbol for the SRS (see para.0054, which discusses OFDM symbol(s) for one or more SRS).
before the effective filling date of the claimed invention to modify the system of Yin’417 to include “wherein the information on the SRS is associated with the OFDM symbol for the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
Regarding claim 13, Yin’417 discloses a base station in a communication system comprising: a transceiver (see fig.1, which shows transceiver 176 with receiver and transmitter); and a controller(see fig.11, which shows processor 1123, see para.0234, which discusses processor may be controller) configured to: transmit, to a terminal via the transceiver, (see fig.11, which shows processor as controller configure to transmit via transceiver including receiver 1133 and transmitter 1125) configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling(see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration, see para.0040, which discusses method for a base station, the method includes sending first layer configuration indicating at least a long PUCCH resource configuration a first 62/442,883: see para.00105), the configuration information on the long PUCCH indicating a resource for the long PUCCH(see para.0043 & see para.0107, which discusses long PUCCH indicating a number of resource block(s), 62/442,883: see para.0099); and 
wherein the long PUCCH is a PUCCH for a plurality of OFDM symbols with more than two OFDM symbols in a slot(see para.0077, which discusses long PUCCH should occupy a whole slot, see fig.6, which shows slot with 7 symbols 683a and 683b, see para.0043, which discusses OFDM, 62/442,883: see para.0066, which discusses long PUCCH may span/cover multiple/plurality symbols and slots, see  para.0069, which discusses long PUCCH should at least a whole slot, see  para.0096, thus whole slot with 7 OFDM symbols has more than two OFDM symbols in a slot), and wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH(see para.0113 & para.0221, which discusses the first layer configuration may include at least a number of symbols, 62/442,883: see para.0099, which discusses for a long PUCCH, at least the following parameters may be configured for a given user: a long PUCCH may occupy one or more slots…, see para.0102). 
see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “transmitting, to the terminal, information on a sounding reference signal (SRS); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” as required by present claimed invention.  However, including “transmitting, to the terminal, information on a sounding reference signal (SRS); in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” would have been obvious to one having ordinary skill in the art as evidenced by Manolakos’384.  
In particular, in the same field of endeavor, Manolakos’384 teaches the use of transmitting, to the terminal, information on a sounding reference signal (SRS);  (see abs, which discusses UE receiving information of one or more sounding reference signal (SRS), see fig.9, 902-904); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped (see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “transmitting, to the terminal, information on a sounding reference signal (SRS); and in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417 and Manolakos’384 does not explicitly show the use of “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped, receiving, from the terminal, the SRS according to the information on the SRS” as required by present claimed invention.  However, including “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap); receiving, from the terminal, the SRS according to the information on the SRS (see fig.5,which shows symbol 2 and 7 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped, receiving, from the terminal, the SRS according to the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated 
Regarding clam 14, as discussed above, although the combination of Yin’417 and Manolakos’384 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), 
In particular, in the same field of endeavor, Manolakos’384 teaches the use of in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped(see para.0005-0006, see fig.5 & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, thus identifying collision/overlap), dropping the [long] PUCCH(see fig.5,which shows symbol 2 and 7, which shows when the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped/collided, transmit the aperiodic SRS but not PUCCH & see para.0055, which discusses when there is a collision between PUCCH and the aperiodic SRS, transmit the aperiodic SRS, see para.0040, thus dropping PUCCH since it is not transmitted when there is collision between SRS and PUCCH).
In view of the above, having the combined system of Yin’417 and Manolakos’384 and then given the well-established teaching of Manolakos’384, it before the effective filling date of the claimed invention to modify the combined system of Yin’417 and Manolakos’384 to include “in a case in which the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0012+ that such a modification would provide a technical solution for resolving a collision between an aperiodic SRS and an uplink control signaling, so that probability that the aperiodic SRS is discarded can be reduced when both a PUCCH and an aperiodic SRS occur in the same TTI, and the base station can detect an uplink CSI dynamically without being damaged by the collision issue between PUCCH and the aperiodic SRS.
Regarding claim 15, as discussed above, although Yin’417 discloses receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling (see abs, acquire/receive a first layer configuration indicating at least a long PUCCH resource configuration,  62/442,883: see para.00105), Yin’417 does not explicitly show the use of “, wherein the information on the SRS is associated with the OFDM symbol for the SRS” as required by present claimed invention.  However, including “, wherein the information on the SRS is associated with the OFDM 
In particular, in the same field of endeavor, Manolakos’384 teaches the use wherein the information on the SRS is associated with the OFDM symbol for the SRS (see para.0054, which discusses OFDM symbol(s) for one or more SRS).
In view of the above, having the system of Yin’417 and then given the well-established teaching of Manolakos’384, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin’417 to include “wherein the information on the SRS is associated with the OFDM symbol for the SRS” as taught by Manolakos’384, since Manolakos’384 stated in para.0006+ that such a modification would provide new or improved approaches that may be desirable to enhance multi-symbol uplink transmissions and/or multi-cluster uplink transmissions (e.g., SRS transmissions), in order to satisfy consumer demand and improve user experience in wireless communications.
Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2018/0192417) claiming benefit to and fully-supported by provisionally filed application No. 62/442,883 filed on Jan.5, 2017, .
Regarding clam 4, as discussed above, although the combination of Yin’417, Manolakos’384 and Zhou’475 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417, Manolakos’384 and Zhou’475 does not explicitly show the use of “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as required by present claimed invention.  However, including “wherein the information on the plurality 
In particular, in the same field of endeavor, Takeda’3324 teaches the use of wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH (see para.0063, For example, given that one slot is constituted by seven symbols (symbols #0 to #6), if the starting position of PUCCH is a predetermined symbol (for example, symbol #3), a long PUCCH is allocated to a predetermined number of periods (for example, four symbols). The location for allocation a long PUCCH in a slot may be symbols after the starting position of the long PUCCH (for example, symbols #3 to #6, see also para.0064).
In view of the above, having the combined system of Yin’417, Manolakos’384 and Zhou’475 and then given the well-established teaching of Takeda’332, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417, Manolakos’384 and Zhou’475 to include “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as taught by Takeda’332, since Takeda’332 stated in para.0012+ that such a modification would provide to perform transmission adequately by 
Regarding clam 8, as discussed above, although the combination of Yin’417, Manolakos’384 and Zhou’475 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417, Manolakos’384 and Zhou’475 does not explicitly show the use of “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as required by present claimed invention.  However, including “wherein the information on the plurality 
In particular, in the same field of endeavor, Takeda’3324 teaches the use of wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH (see para.0063, For example, given that one slot is constituted by seven symbols (symbols #0 to #6), if the starting position of PUCCH is a predetermined symbol (for example, symbol #3), a long PUCCH is allocated to a predetermined number of periods (for example, four symbols). The location for allocation a long PUCCH in a slot may be symbols after the starting position of the long PUCCH (for example, symbols #3 to #6, see also para.0064).
In view of the above, having the combined system of Yin’417, Manolakos’384 and Zhou’475 and then given the well-established teaching of Takeda’332, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417, Manolakos’384 and Zhou’475 to include “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as taught by Takeda’332, since Takeda’332 stated in para.0012+ that such a modification would provide to perform transmission adequately by 
Regarding clam 12, as discussed above, although the combination of Yin’417, Manolakos’384 and Zhou’475 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417, Manolakos’384 and Zhou’475 does not explicitly show the use of “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as required by present claimed invention.  However, including “wherein the information on the plurality 
In particular, in the same field of endeavor, Takeda’3324 teaches the use of wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH (see para.0063, For example, given that one slot is constituted by seven symbols (symbols #0 to #6), if the starting position of PUCCH is a predetermined symbol (for example, symbol #3), a long PUCCH is allocated to a predetermined number of periods (for example, four symbols). The location for allocation a long PUCCH in a slot may be symbols after the starting position of the long PUCCH (for example, symbols #3 to #6, see also para.0064).
In view of the above, having the combined system of Yin’417, Manolakos’384 and Zhou’475 and then given the well-established teaching of Takeda’332, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417, Manolakos’384 and Zhou’475 to include “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as taught by Takeda’332, since Takeda’332 stated in para.0012+ that such a modification would provide to perform transmission adequately by 
Regarding clam 16, as discussed above, although the combination of Yin’417, Manolakos’384 and Zhou’475 discloses identifying whether the resource for the long PUCCH and an orthogonal frequency division multiplexing (OFDM) symbol for the SRS are overlapped with each other or (due to or language, only one of them is being considered) not(Manolakos’384, see para.0028, In an aspect, when multi-symbol SRS transmissions are used in an UL signal, UL assignment(s) (e.g., Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH)) for a user equipment (UE) in the uplink signal may be colliding with SRS transmissions from one or more other UEs. In some examples, the uplink signal may be a long PUCCH channel, or a short PUCCH channel, or a PUSCH channel with duration from one (1) to fourteen (14) symbols. In some examples, a long UL signal may include at least 4 orthogonal frequency division multiplexing (OFDM) symbols, and in some implementations, a long UL signal may include 10 or more OFDM symbols), the combination of Yin’417, Manolakos’384 and Zhou’475 does not explicitly show the use of “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as required by present claimed invention.  However, including “wherein the information on the plurality 
In particular, in the same field of endeavor, Takeda’3324 teaches the use of wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH (see para.0063, For example, given that one slot is constituted by seven symbols (symbols #0 to #6), if the starting position of PUCCH is a predetermined symbol (for example, symbol #3), a long PUCCH is allocated to a predetermined number of periods (for example, four symbols). The location for allocation a long PUCCH in a slot may be symbols after the starting position of the long PUCCH (for example, symbols #3 to #6, see also para.0064).
In view of the above, having the combined system of Yin’417, Manolakos’384 and Zhou’475 and then given the well-established teaching of Takeda’332, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yin’417, Manolakos’384 and Zhou’475 to include “wherein the information on the plurality of OFDM symbols indicates a start OFDM symbol of the long PUCCH” as taught by Takeda’332, since Takeda’332 stated in para.0012+ that such a modification would provide to perform transmission adequately by 

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.